DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8 and new claims 10-12 are presently under consideration with claim 9 cancelled by applicant’s amendments to the claims filed with the response dated 25 August 2021.
The rejections under 35 U.S.C. 112(a)/112(b) of record are updated in view of applicant’s amendments to the claims.
The prior art rejections of record under 35 USC 103 are updated in view of applicant’s amendments to the claims.
The drawing objections of record are maintained.
Applicant’s arguments and remarks where applicable to the updated rejection are addressed below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the Tedlar Polyester Tedlar (TPT) (5) positioned between an insulator (6) and an adhesive (2) and the Circulating pump (9) which is used to circulate the coolant from the cooler to the  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites a photovoltaic solar panel comprising “the Tedlar Polyester Tedlar (TPT) (5) … positioned between an insulator (6) and an adhesive (2)” and “Circulating pump (9) which is used to circulate the coolant from the cooler to the container/buried tube, Polymer tube (10) which is used to remove the heat from the panel to the ground” but an embodiment of the photovoltaic solar panel comprising an insulator, a circulating pump used to circulate the coolant from the cooler to the container/buried tube, and Polymer tube (10) which is used to remove the heat from the panel to the ground in the same embodiment was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.
Applicant’s specification at Page 4 Lines 26-31 with reference to Figures 1 and 2 recites “The insulator (6) (if the cooler is used to store the transferred heat to a ” thus stating that the insulator and container are not part of the photovoltaic solar panel when the photovoltaic solar panel is configured with the polymer tube configured to remove the heat from the panel to the ground but claim 1 appears to claim both structures of the polymer tube and insulator with container in the same embodiment contrary to the specification.
As such claim 1 fails to satisfy the written description requirement for the reasons stated above and is rejected as failing to comply with the written description requirement.
Claims 2-8, 10 and 12 are also rejected as failing to comply with the written description requirement by depending from claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claim 1 recites: 
“- A glass (1) adhered with adhesive (2) to the front of photovoltaic solar cells (3) in order to provide environmental protection, 
- Adhesive (2) which is used in the solar panel and positioned between a glass (1) and photovoltaic solar cells (3), 
- photovoltaic solar cells (3) which generates electricity,”
It’s not clear how many instances of photovoltaic solar cells are being defined in these lines, it’s not clear if three separate instances of photovoltaic solar cells are being defined or if claim 1 means to reference the same photovoltaic solar cells in each instance. Additionally it’s not clear how many instances of adhesive (2) are being defined in this these lines, it’s not clear if two separate instances of adhesive (2) are being defined or if claim 1 means to reference the same adhesive (2) in each instance. Claim 1 also recites “adhesive (2)” in lines 11, 13, and 15. It’s not clear if these recitations of adhesive are referencing the same adhesive or different adhesives. As such, the scope of claim 1 cannot be reasonably determined and is rendered indefinite.

Claim 1 recites “Mini/micro channel cooler (4)… which have been adhered right behind the Photovoltaic solar cell (3)”, but claim 1 recites plural photovoltaic solar cells and it’s not clear which photovoltaic solar cell is being referenced in this limitation. As such, the scope of claim 1 cannot be reasonably determined and is rendered indefinite.

Claim 1 also recites ““Circulating pump (9) which is used to circulate the coolant from the cooler to the container/buried tube” but claim 1 lack antecedent basis for the recitation of “the coolant” and “the container/buried tube” as “a coolant”, “a container” and “a buried tube” were never previously defined in claim 1. As such, the scope of claim 1 cannot be reasonably determined and is rendered indefinite.

Claim 1 also recites “Polymer tube (10) which is used to remove the heat from the panel to the ground” but it’s not clear if this is referencing the “/buried tube” previously recited or a separate polymer tube. As such, the scope of claim 1 cannot be reasonably determined and is rendered indefinite

Claim 1 also recite “Polyester Tedlar (TPT) (5)” but “Tedlar” is the Dupont trademark/trade name for polyvinyl fluoride (PVF) film.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to 
Claims 2-8, 10 and 12 are also rendered indefinite by depending from indefinite claim 1. 

Claim 3 recites “the height of mini/micro channel cooler (4) is between 0.4 mm and 2 mm and the width of mini/micro channel cooler (4) is between 0.5 mm and 5 mm”, but when claim 3 references “the height of mini/micro channel cooler” and “the width of mini/micro channel cooler”, it’s unclear what height and width of the mini/microchannel cooler are being referenced in claim 3 as the height and width could be referring to the height and width of the entire mini/micro channel cooler or the height and width of the channels of the cooler. As such, the scope of claim 3 cannot be reasonably determined and is rendered indefinite.

Claim 4 further recites in the last two lines “(dimensions of Photovoltaic (PV) cells)” but because the recitation appears in parentheses, it’s unclear if the recitation is meant to be a required limitation of claim 4. As such, the scope of claim 4 cannot be determined and is rendered indefinite.

Claim 6 recites “said mini/micro channel cooler (4) is made of aluminum or polymer material by extrusion method” but it’s unclear if “by extrusion method” is only referring to the polymer material or both the aluminum and polymer material. Furthermore, it’s unclear what is encompassed by the recitation “extrusion method”, it’s 

Claim 10 recites “a cover (7) positioned below the insulator (6), is used to protect the insulator from humidity and harmful effects” but this recitation is unclear as the scope of what is meant by “harmful effects” cannot be reasonably determined. It’s not clear what encompassed by the scope of the phrase “harmful effects” and applicant’s instant specification provides no further details or explanation as to what is encompassed by this recitation. As such, the scope of claim 10 cannot be determined and is rendered indefinite.
 Claim 12 is likewise found indefinite by depending from indefinite claim 10

Claim 11 recites “Polyester Tedlar (TPT) (5)” but “Tedlar” is the Dupont trademark/trade name for polyvinyl fluoride (PVF) film.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 fails to include all the limitations of claim 1 upon which it depends. Claim 10 recites “A photovoltaic solar panel and mini/micro channel combination (8) system according to claim 1, characterized in that in the state if the mini/microchannel cooler (4) is not used to transfer the heat to the ground via the buried polymer tube (10);” which appears to mean claim 10 does not require the claim 1 limitation of “Polymer tube (10) which is used to remove the heat from the panel to the ground”. As such claim 10 fails to include all the limitations of claim 1 upon which it depends.
Claim 12 is also rejected on the same grounds by its dependency from claim 10.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sorloaica (US 2014/0261682), in further view of Erdemli et al (US 2009/0260675) in further view of Cox (US 2009/0223511) and further in view of Gustafson (US 2011/0265872).

Regarding claim 1 Sorloaica discloses a photovoltaic solar panel and a mini/micro channel combination system characterized by comprising: 
a glass adhered with adhesive to the front of photovoltaic solar cell in order to provide environmental protection ([0018]-[0020] Fig. 1 see: top layer 12 made of glass adhered to a front of active layer 18 of a photovoltaic material by sealing layer 14), 
adhesive which is used in the solar panel and positioned between a glass and photovoltaic solar cell ([0018]-[0019] Fig. 1 see: first sealing layer 14 of EVA polymer that fill voids that may exist between layers in the stack and positioned between glass top layer 12 and active layer 18), 
photovoltaic solar cell which generates electricity ([0020] Fig. 1 see: active layer 18 of a photovoltaic material which generates electricity through the photovoltaic effect), 
Mini/micro channel cooler which is providing to remove more heat from the photovoltaic solar cell and which have been adhered right behind the photovoltaic solar cell by adhesive ([0019], [0021]-[0022], [0026], [0029], [0035] Figs. 1 and 3-5 see: planar heat sink layer 20 having a thermal conductor layer 28 with fluid channels and thus considered to meet the definition of the claimed “Mini/micro channel cooler” is arranged right behind active layer 18 and as EVA polymer of the sealing layers 14 and 
a backsheet which have been adhered to the cooler by adhesive for environmental protection ([0019] Fig. 1 see: backplane 24 including a polymer such as PVF(Tedlar) bonded to back surface of planar heat sink layer 20 by sealing layer 22).
 Sorloaica is silent to further details of the photovoltaic layer and does not explicitly disclose where the photovoltaic layer is multiple photovoltaic solar cell and although Sorloaica teaches the backsheet can comprise Tedlar, Sorloaica does not explicitly disclose where the backsheet is Tedlar Polyester Tedlar (TPT). 
Sorloaica does not explicitly disclose the backsheet (Tedlar Polyester Tedlar (TPT)) positioned between an insulator and an adhesive.
Sorloaica teaches a pump can be used for coolant flow and the coolant can be circulated within a closed loop system (para [0035]) but does not explicitly disclose a circulating pump configured to circulate coolant from the cooler to container/buried tube or a polymer tube which is used to remove the heat from the panel to the ground.  
Erdemli discloses a photovoltaic solar panel and teaches such panels commonly comprise an array of photovoltaic solar cells (Erdemli, [0016], Fig. 2 see: solar cell device 102 is typically a string of solar cells 108 electrically interconnected by conductive interconnects 110 using soldering) and employ a backsheet of Tedlar Polyester Tedlar (TPT) for environmental protection (Erdemli, [0016], [0020] Fig. 2 see: backsheet 105 can comprise stacked sheets such as a Tedlar/PET/Tedlar (TPT)).
Erdemli and Sorloaica are combinable as they are both concerned with the field of photovoltaic solar panels.

Further, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the photovoltaic solar panel of Sorloaica in view of Erdemli to employ Tedlar Polyester Tedlar (TPT) as taught by Erdemli (Erdemli, [0016], [0020] Fig. 2 see: backsheet 105 can comprise stacked sheets such as a Tedlar/PET/Tedlar (TPT)) as the backsheet material of Sorloaica as such a modification would have amounted to the use of a known backsheet material for its intended use in a photovoltaic solar panel to accomplish the entirely expected result of providing environmental protection for the solar cells of Sorloaica.
Cox teaches a photovoltaic solar panel comprising an insulator having a thermal structure, configured for use when the solar panel is connected to a container to warm up water inside the container (Cox, [0019], [0021], [0029]-[0030] Figs. 1 and 5 see: insulation sheet 164 arranged behind PV layer 140 and heat transfer plate 150 where coolant in heat collection portion 130 flows to transfer fluid tube system 300 to warm up water in water tank 400), a cover positioned below the insulator, and being configured to protect the insulator from humidity and medium harmful effects (Cox, [0029]-[0030] Fig.  5 see:  back panel 170 arranged behind insulation and providing weatherproofing and 
Cox and Sorloaica are combinable as they are both concerned with the field of photovoltaic solar panels.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the photovoltaic solar panel of Sorloaica in view of Cox such that the photovoltaic solar panel further comprises an insulator having a thermal structure, configured for use when the solar panel is connected to a container to warm up water inside the container as taught by Cox (Cox, [0019], [0021], [0029]-[0030] Figs. 1 and 5 see: insulation sheet 164 arranged behind PV layer 140 and heat transfer plate 150 where coolant in heat collection portion 130 flows to transfer fluid tube system 300 to warm up water in water tank 400), and a cover positioned below the insulator, and being configured to protect the insulator from humidity and medium harmful effects as taught by Cox (Cox, [0029]-[0030] Fig.  5 see:  back panel 170 arranged behind insulation and providing weatherproofing and environmental protection), and a circulating pump configured to circulate coolant from the cooler to the container as taught by Cox (Cox, [0019], [0021], Fig. 1 see: circulator 310 including a pump that circulates coolant fluid through system 300 to water tank 400) as Cox teaches the insulation provides thermal 
By such a modification, the TPT backsheet of modified Sorloaica is thus positioned between the insulator of Cox and the inner adhesive (sealing layer 22 in Fig. 1 of Sorloaica) as required by claim 1.
Cox teaches the tubing removing heat from the panel is polymer tubing (PEX tubing) (Cox, [0028]) but does not explicitly disclose the polymer tube configured to remove the heat from the panel to the ground.
Gustafson discloses a photovoltaic-thermal apparatus comprising a cooler where tubing/pipe conduits exiting the cooler are configured to exchange heat with a plurality of sources including a water heater and as a ground loop where the tubing is buried to dissipate heat to the ground (Gustafson, [0041]-[0042], Fig. 4 see: fluid leaving heat exchange conduits 415 beneath PV cells/Panel 410 is pumped to either a water heater 455 or a buried ground loop exchanger 485).
Gustafson and Sorloaica are combinable as they are both concerned with the field of photovoltaic solar panels.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the photovoltaic solar panel of Sorloaica in view of Cox such that the polymer tubing of Sorloaica is further configured to remove the heat from the panel to the ground as taught by Gustafson (Gustafson, [0041]-[0042], Fig. 4 see: fluid leaving heat exchange conduits 415 beneath PV cells/Panel 410 is pumped to either a water 

Regarding claim 2 modified Sorloaica discloses the photovoltaic solar panel and mini/microchannel combination (8) system according to claim 1, characterized in that the mini/micro channel cooler (4) consists of micro or mini channels (Sorloaica, [0021]-[0022], [0026], [0029], [0035] Figs. 1 and 3-5 see: planar heat sink layer 20 having a thermal conductor layer 28 with fluid channels 48 (Fig. 3)). The claim 2 limitation, “in order to provide high heat transfer with a high area-to-volume ratio” is directed to an intended use of the claimed apparatus of modified Sorloaica. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
Modified Sorloaica teaches all of the structural limitations of the recited mini/micro channel cooler (4) consisting of micro or mini channels and is thus considered fully capable of performing the claimed function.

Regarding claim 5 modified Sorloaica discloses the photovoltaic solar panel and mini/microchannel combination (8) system according to claim 2, and Cox teaches where cooler channels can be configured such that the coolant flows in the mini/micro channel cooler through the channels, alongside a panel length, and turns round in serpentine 

Regarding claim 6 modified Sorloaica discloses the photovoltaic solar panel and mini/microchannel combination (8) system according to claim 1, characterized in that, said mini/micro channel cooler is made of aluminum or polymer material by extrusion method (Sorloaica, [0021], Fig. 1 see: thermal conductor layer 28 of the planar heat sink 20 is formed form aluminum). In the instance where claim 6 is interpreted to mean “the mini/micro channel cooler is made of aluminum … by extrusion method”, the examiner notes that the determination of patentability is determined by the recited structure of the apparatus and not by a method of making said structure.  A claim containing a recitation with respect to the manner in which a claimed apparatus is made does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2113 and 2114.

Regarding claim 7 modified Sorloaica discloses the photovoltaic solar panel and mini/microchannel combination (8) system according to claim 1, characterized in that extracted heat from the panel is dissipated to the ground via the polymer tube, wherein the polymer tube is buried (Gustafson, [0041]-[0042], Fig. 4 see: fluid leaving heat exchange conduits 415 beneath PV cells/Panel 410 is pumped to a buried ground loop exchanger 485).  

Regarding claim 8 modified Sorloaica discloses the photovoltaic solar panel and mini/microchannel combination (8) system according to claim 1, characterized in that the adhesive adheres the photovoltaic solar cells to the glass and adheres the mini/micro channel cooler right behind the photovoltaic solar cell (Sorloaica, [0019], [0021]-[0022], [0029] Fig. 1 see: sealing layer 14 adheres glass top layer 12 to active layer 18 and as EVA polymer of the sealing layers 14 and 22 fills voids between layers in the module 10, the EVA polymer adheres the planar heat sink layer 20 to active layer 18).  

Regarding claim 10 modified Sorloaica discloses a photovoltaic solar panel and mini/micro channel combination (8) system according to claim 1, and Cox further teaches characterized in that in the state if the mini/microchannel cooler (4) is not used to transfer the heat to the ground via the buried polymer tube (10); an insulator (6) which is having a thermal structure, is used when the solar panel is connected to the container to warm up the water of inside it and a cover (7) which is positioned below the insulator (6), is used to protect the insulator from humidity and harmful effects (Cox, [0019], [0021], [0029]-[0030] Figs. 1 and 5 see: insulation sheet 164 arranged behind PV layer 140 and heat transfer plate 150 where coolant in heat collection portion 130 flows to transfer fluid tube system 300 to warm up water in water tank 400 and back panel 170 arranged behind insulation and providing weatherproofing and environmental protection).  

.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sorloaica (US 2014/0261682) in view of Erdemli et al (US 2009/0260675) in view of Cox (US 2009/0223511) in view of Gustafson (US 2011/0265872) as applied to claims 1-2, 5-8, 10 and 12 above, and further in view of Diaz et al (US 2011/0186043).

Regarding claim 3 modified Sorloaica discloses a photovoltaic solar panel and mini/micro channel combination (8) according to claim 2, but does not explicitly discloses to ensure that the area to volume ratio is high, the height of mini/micro channel cooler (4) is between 0.4 mm and 2 mm and the width of mini/micro channel cooler (4) is between 0.5 mm and 5 mm.
Diaz discloses a solar collector panel comprising a mini/micro channel cooler (Diaz, [0138]-[0141], Figs. 4-7 see: mini-channel tubes 400, 500) where the diameter (height and width) of the cooler channels are in a range of approximately 0.2 mm to approximately 10 mm (Diaz, [0015]) which entirely encompasses applicant’s claimed ranges. Diaz teaches the surface area or wetted perimeter of such a mini/micro channel 
Therefore the surface area or wetted perimeter of the mini/micro channel cooler of modified Sorloaica is a variable that can be modified, among others, by varying the height and width of mini/micro channel cooler (4) of Sorloaica.  For that reason, the height and width of mini/micro channel cooler (4), would have been considered result effective variables by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the height and width of mini/micro channel cooler (4) cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the height and width of mini/micro channel cooler (4) in the panel of Sorloaica for the desired surface area or wetted perimeter of the mini/micro channel cooler of modified Sorloaica (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sorloaica (US 2014/0261682) in view of Erdemli et al (US 2009/0260675) in view of Cox (US 2009/0223511) in view of Gustafson (US 2011/0265872) as applied to claims 1-2, 5-8, 10 and 12 above, and further in view of Carnation (US 2010/0275973).


Carnation discloses a photovoltaic solar panel comprising a mini/micro channel cooler and teaches the overall width of the mini/micro channel cooler and its channels is coextensive with the width of the photovoltaic cell (Carnation, [0010], [0017], Figs. 2-3 see: channels 9 within backing layer 26 are formed coextensive with width of photovoltaic cell 20) and thus the overall width of the channels is dependent on the width of the photovoltaic cells.
Therefore the width of the photovoltaic cells of modified Sorloaica is a variable that can be modified, among others, by varying the overall width of the mini/micro channel cooler of Sorloaica.  For that reason, the overall width of the mini/micro channel cooler, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the overall width of the mini/micro channel cooler cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the overall width of the mini/micro channel cooler in the panel of Sorloaica for the desired width of the photovoltaic cells (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sorloaica (US 2014/0261682) further in view of Erdemli et al (US 2009/0260675).

Regarding claim 11 Sorloaica discloses a photovoltaic solar panel and mini/micro channel combination (8), characterized in that said photovoltaic solar panel and mini/micro channel combination (8) comprises a glass (1) ([0018]-[0020] Fig. 1 see: top layer 12 made of glass), an adhesive (2) ([0018]-[0019] Fig. 1 see: first sealing layer 14 of EVA polymer), photovoltaic solar cell (3) ([0020] Fig. 1 see: active layer 18 of a photovoltaic material), mini/micro channel cooler (4) ([0019], [0021]-[0022], [0026], [0029], [0035] Figs. 1 and 3-5 see: planar heat sink layer 20 having a thermal conductor layer 28 with fluid channels and thus considered to meet the definition of the claimed “Mini/micro channel cooler”) and a backsheet ([0019] Fig. 1 see: backplane 24 including a polymer such as PVF(Tedlar).  
Sorloaica is silent to further details of the photovoltaic layer and does not explicitly disclose where the photovoltaic layer is multiple photovoltaic solar cells and although Sorloaica teaches the backsheet can comprise Tedlar, Sorloaica does not explicitly disclose where the backsheet is Tedlar Polyester Tedlar (TPT).
Erdemli discloses a photovoltaic solar panel and teaches such panels commonly comprise an array of photovoltaic solar cells (Erdemli, [0016], Fig. 2 see: solar cell device 102 is typically a string of solar cells 108 electrically interconnected by conductive interconnects 110 using soldering) and employ a backsheet of Tedlar 
Erdemli and Sorloaica are combinable as they are both concerned with the field of photovoltaic solar panels.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the photovoltaic solar panel of Sorloaica in view of Erdemli to employ an array of photovoltaic solar cells as taught by Erdemli (Erdemli, [0016], Fig. 2 see: solar cell device 102 is typically a string of solar cells 108 electrically interconnected by conductive interconnects 110 using soldering) as the photovoltaic layer of Sorloaica as Erdemli teaches soldering solar cells in series is a well-known photovoltaic layer configuration for electrical generation (Erdemli, [0016]). 
Further, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the photovoltaic solar panel of Sorloaica in view of Erdemli to employ Tedlar Polyester Tedlar (TPT) as taught by Erdemli (Erdemli, [0016], [0020] Fig. 2 see: backsheet 105 can comprise stacked sheets such as a Tedlar/PET/Tedlar (TPT)) as the backsheet material of Sorloaica as such a modification would have amounted to the use of a known backsheet material for its intended use in a photovoltaic solar panel to accomplish the entirely expected result of providing environmental protection for the solar cells of Sorloaica.

Response to Arguments
Applicant's arguments filed 25 August 2021 have been fully considered but they are not persuasive.
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

IV. RATIONALE DIFFERENT FROM APPLICANT’S IS PERMISSIBLE
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006)

Furthermore, applicant’s arguments that the features of claim 1 of the Tedlar/Polyester/Tedlar, the insulator, the cover, the circulating pump and the polymer tube are not taught in Sorloaica are moot as Sorloaica is not relied upon to teach these features.
The prior art of Erdemli is relied upon to teach the Tedlar Polyester Tedlar (TPT) backsheet as set forth above.
The prior art of Cox is relied upon to teach the insulator, the cover, the circulating pump and the polymer tube as set forth above and Gustafson is relied upon to teach burying such a tube in the ground.
In response to applicant's arguments throughout the response against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues the prior art of Cox doesn’t teach polymer tube, but applicant’s argument is not found persuasive as Cox teaches the tubing removing heat from the panel is polymer tubing (PEX tubing) (Cox, [0028]). Applicant argues it would not be obvious to use a polymer tube to remove heat from the panel to the ground, but 
Applicant’s further arguments and remarks are considered moot as they either depend from the arguments rebutted above or are moot in view of the new grounds of rejection set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726